DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This action is in response to amendment filed on 3/1/2021, in which claims 7 and 15 was amended, and claims 1 – 20 was presented for examination.
3.	Claims 1 – 20 are now pending in the application.

Response to Arguments
4.	Applicant’s arguments with respect to claims 1- 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Remarks
5.1	As per claim 1, applicant’s argues in substance in pages 9 – 12 that Brown et al (US 8,818,988 B1) and Markl et al US 2008/0133454 A1) does not disclose determine a change recommendation for the at least one query parameter based at least on a difference between the estimated cardinality and the actual cardinality.
	In response to applicant’s argument, Examiner respectfully responds that the combine teaching of Brown et al (US 8,818,988 B1), Markl et al US 2008/0133454 A1), and Lohman et al (US 2005/0097078 A1) specifically disclose each and every feature of claim 1 including the feature of determine a change recommendation for the at least one 
	Lohman discloses a query processing system that determine during execution of a query whether there is difference between the actual query cardinality and estimated query cardinality. If there is significant difference that makes the execution of query not worthwhile, the execution of the query is halted and query is re-optimized  before restarting the execution of the query (see claim 18). It is well understood by one of ordinary skill in the art that re-optimization of a query involves changing one or more parameter of the query.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 – 4, 6 – 11, 13 – 16, and 19 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US 8,818,988 B1), in view of Markl et al US 2008/0133454 A1), and further in view of Lohman et al (US 2005/0097078 A1).
As per claim 1, Brown et al (US 8,818,988 B1) discloses,
A system comprising: a processing system that includes one or more processors; and a memory configured to store program code to be executed by the processing system (col.5 lines 5 – 12; “database system 100 can include multiple nodes 105 (just one node depicted in FIG. 1). Each node 105 includes one or more processing modules 110 connected to a network ……Each of the processing modules 110 may be one or more physical processors or may be a virtual processor, with one or more virtual processors running on one or more physical processors”).
the program code comprising: a signal router, a query plan analyzer, and a feedback manager (Fig.2; OPTIMIZER (signal router), MICRO-REGULATION (query plan analyzer), SUBSYSTEM FEEDBACK DETECTION & ADJUSTMENT (feedback manager)).
the signal router configured to: receive event signals from a query host that executes a query against a database according to a query plan generated by the query host (col.6 lines 51 – 59; “the optimizer 136 can retrieve information relating to the CPU capacity, which can be expressed in terms of millions of instructions per second (MIPS) ……..Based on the estimated cardinalities and the CPU capacity, the optimizer 136 is able to estimate the CPU usage that is expected for execution of the request“). 
the event signals comprising runtime statistics of the query (col.6 lines 49 – 51; “optimizer can produce the estimates of CPU usage, I/O usage, storage usage, and network usage based on a cost model”). 
and provide selected ones of the event signals to the query plan signal analyzer (col.5  lines 54 -  58; “micro-regulator 152 can also, prior to execution of the incoming request, determine whether it would not be possible to satisfy the service level goal of the request. This can be determined based on the resource estimates provided by the optimizer 136 to the micro-regulator”).
the query plan signal analyzer configured to: determine via analysis of the runtime statistics an actual cardinality of data queried in the database and at least one query parameter of a model for the query that is associated with an estimated cardinality utilized for the model (col.11 lines 11 – 21; “micro-regulator 152 receives (at 302) resource estimates from the optimizer 136 for a particular request that is being executed by the database system ……the micro-regulator 152 compares (at 304) progress information collected based on monitoring execution of the request with resource estimates”).
and the feedback manager configured to: determine a change recommendation for the at least one query parameter based at least on a difference between the estimated cardinality and the actual cardinality (col.2 lines 52 – 54; “statistics relating to tables or databases include table cardinalities and estimated cardinalities, values of columns, and so forth” and col.8 lines 35 - 44; “SLG-responsive resource monitoring module 216 performs (at 224) feedback detection and adjustment, which includes comparing the progress information from the micro-regulator 152 with workload rules 205….. Based on the comparison, the SLG-responsive resource monitoring module 216 provides (at 226) priority level (resource access rate) adjustments to the SLG-responsive micro-regulation task”).
and provide indicia of the change recommendation in a feedback signal to the query host (col.2 lines 40 – 43; “Based on the feedback statistics, the optimizer will be able to improve its performance in producing resource estimates for future requests that are received for processing by the database system”).
	Brown does not specifically disclose the feedback manager configured to determine a change recommendation for the at least one query parameter based at least on a difference between the estimated cardinality and the actual cardinality.
	However, Markl et al US 2008/0133454 A1) in an analogous art discloses,
the feedback manager configured to determine a change recommendation for the at least one query parameter based at least on a difference between the estimated cardinality and the actual cardinality  (para.[0036]; “runtime information is stored in a query feedback warehouse (QFW) in the form of relational tables. A query
feedback analyzer (QFA) periodically reviews these tables in order to derive modifications to the RUNSTATS profile for individual colunms, colunm groups, or tables. The QFA bases these modifications on the discrepancy between actual and estimated cardinalities”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate automatic determination of how to configure and update the statistics used to select the best query plan in the system of Markl into regulator for providing feedback statistics in the system of Brown for providing accurate estimate of resource require to execute a query and service level goal associated with the workload that must be met.
	Markl et al (US 008/0133454 A1) discloses query feedback analyzer (QFA) using query runtime information store in query feedback warehouse (QFW) to derive modification based on discrepancy between actual and estimated cardinalities, but Markl et al (US 2008/0133454 A1) does not specifically states determine a change recommendation for the at least one query parameter based at least on a difference between the estimated cardinality and the actual cardinality.
	However, Lohman et al (US 2005/0097078 A1) in an analogous art discloses,
determine a change recommendation for the at least one query parameter based at least on a difference between the estimated cardinality and the actual cardinality (claim 18; “determining during execution of a particular query ………. computing the difference between estimated optimization parameter values and actual optimization parameter values ……… if continued execution is not worthwhile, then suspending query execution, re-optimizing the query”, where re-optimizing query is change recommendation for at least one query parameter as claimed).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate regular optimization of query of the system of Lohman into regulator for providing feedback statistics in the system of Brown and automatic determination of how to configure and update the statistics used to select the best query plan in the system of Markl for determining the essential statistics to obtain the sensitivity of the best plan for cardinality estimates and  for selective re-optimization  of currently running query.

As per claim 2, the rejection of claim 1 is incorporated and further Markl et al US 2008/0133454 A1) discloses,
wherein the feedback manager is configured to: store information in a data storage system, the information comprising one or more of the query, the at least one query parameter, the actual cardinality, the estimated cardinality, the runtime statistics, the event signals, or the change recommendation; and retrieve the information to determine a subsequent change recommendation (para.[0036]; “All of this compile-time and runtime information is stored in a query feedback warehouse (QFW) in the form of relational tables”). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate runtime information stored in the feedback warehouse of the system of Markl into the system of Brown to provide information for selecting appropriate runtime information for improving the query.

As per claim 3, the rejection of claim 2 is incorporated and further Markl et al US 2008/0133454 A1) discloses,
wherein the feedback manager is configured to determine the change recommendation also based at least on a prior query parameter of a prior query executed before the query (col.8 lines 54 – 56; “adjustment is made based on receiving feedback  regarding the execution of the request and whether or not the service level goal will be met”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate stored query in the system of Markl into Brown’s system for providing information for improving subsequent query.

As per claim 4, the rejection of claim 1 is incorporated and further Markl et al US 2008/0133454 A1) discloses,
wherein the feedback manager is configured to determine the change recommendation also based at least on a correlation of queried data that includes one or more of independent correlation, partial correlation, or full correlation (para.[0061]; “correlation analyzer (COA) uses cardinality information about tables, simple equality predicates, and conjunctive predicates to determine the set of column group statistics to recommend to the scheduler”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate stored query in the system of Markl into Brown’s system for providing information for improving subsequent query.

As per claim 6, the rejection of claim 1 is incorporated and further Markl et al US 2008/0133454 A1) discloses,
wherein the change recommendation for the at least one query parameter comprises a rollback to a prior model for the query or a temporary disabling of feedback signals (para.[0054]; “provides the option of disabling learning, by simply ignoring the adjustments 130. This may be needed for debugging purposes or as a fallback strategy in case the system generated wrong adjustments 130 or the new optimal QEP 114 shows undesired side Effects”).   
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Markl into Brown’s system to preserve the previous state of the query after modification for reverse the query to previous state if the modification does not improve the query.

As per claim 7, the rejection of claim 1 is incorporated and further Markl et al US 2008/0133454 A1) discloses,
wherein the at least one query parameter comprises one or more of a memory grant, a join type, enablement or disablement of a join type, a forced join order, a forced cardinality estimation, a correlation type, an indexing setting, a containment type, an interleaved optimization for a table-valued function, or a deferred compilation of runtime objects such as table variables (para.[0003]; “many query optimizers also utilize statistics for physical parameters, like the                                                                                                                                      
clustering of a table or an index, or the height of a B-tree index” and para.[0078]; “each pair of columns that appear jointly in a QFW record, the COA compares the actual selectivity of each conjunctive predicate to the product of the actual selectivity of the Boolean factors of the conjunct”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate automatic determination of how to configure and update the statistics used to select the best query plan in the system of Markl into regulator for providing feedback statistics in the system of Brown for providing accurate estimate of resource require to execute a query and service level goal associated with the workload that must be met.

As per claim 8, the rejection of claim 1 is incorporated and further Brown et al (US 8,818,988 B1) discloses,
wherein the query plan signal analyzer is configured to determine state information comprising: state information of a query statement before and after a change to the at least one query parameter; or state information for temporary disabling of feedback signals due to oscillation of cardinality estimations; and wherein the feedback manager is configured to: determine the change recommendation based at least on the determined state information (col.5 lines 60 – 64; “When execution of a request or a request step is completed, then the corresponding query plan in the statement cache 160 can be updated with actual run-time statistics as collected by the regulator subsystem”).
		
Claims 9, 10 – 11, 13, and 14 – 15 are method claim corresponding to system claims 1, 3 – 4, 8, and 6 – 7 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1, 3 – 4, 8, and 6 – 7 respectively above.

Claims 16, 19, and 20 are computer-readable  storage medium claim corresponding to system claims 1, 8, and 4 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1, 8, and 4 respectively above.

7.	Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US 8,818,988 B1), in view of Markl et al US 2008/0133454 A1), in view of Lohman et al (US 2005/0097078 A1), and further in view of Lohman et al (US 2002/0198867 A1).
As per claim 5, the rejection of claim 1 is incorporated, Brown et al (US 8,818,988 B1), Markl et al US 2008/0133454 A1), and Lohman et al (US 2005/0097078 A1) does not disclose wherein the change recommendation includes information to alter a subsequent execution of the query and one or more similar queries; and wherein, with respect to the query, the one or more similar queries include at least one of: a same table; a same order of two or more tables; a same join predicate; a same search predicate; or one or more same outputs
	However, Lohman et al (US 2002/0198867 A1) in an analogous art discloses,
wherein the change recommendation includes information to alter a subsequent execution of the query and one or more similar queries; and wherein, with respect to the query, the one or more similar queries include at least one of: a same table; a same order of two or more tables; a same join predicate; a same search predicate; or one or more same outputs (para.[0100]; “single query 112 can provide evidence that two or more columns are correlated for specific values; LEO must cautiously mine the execution of multiple queries 112 having predicates on the same columns before it can safely conclude that the two columns are, in general, correlated to
some degree”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate empirical results in query optimization of the system of Lohman into the combine system of Brown, Markl, and Lohman et al (US 2005/0097078 A1) to allow models of query execution plan to be adjusted to better reflect the characteristics of the database.

Claim 12 is a method claim corresponding to system claim 5, and rejected under the same reason set forth in connection to the rejection of claim 5 above.

Claim 18 is a computer-readable storage medium claim corresponding to system claim 5, and rejected under the same reason set forth in connection to the rejection of claim 5 above.

8.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US 8,818,988 B1), in view of Markl et al US 2008/0133454 A1), in view of Lohman et al (US 2005/0097078 A1), and further in view of Bossman et al (US 2003/0182276 A1).
As per claim 17, the rejection of claim 16 is incorporated, Brown et al (US 8,818,988 B1) and Markl et al US 2008/0133454 A1) does not disclose wherein the program instructions configure the at least one processing device to: determine that the second query is similar to the first query; and provide the change recommendation via a user interface as a selectable option for application to the second query.
	However, Bossman et al (US 2003/0182276 A1) in an analogous art discloses,
wherein the program instructions configure the at least one processing device to: determine that the second query is similar to the first query; and provide the change recommendation via a user interface as a selectable option for application to the second query (para.[0037]; “the visual plan hint 60 may generate a user interface to allow the administrator to graphically modify the base access plan” and para.[0039]; “visual plan hint component 60 may further provide the administrator with graphical options for modifying the base access plan, such as graphical elements the administrator can select to implement modifications”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the performance tuning of database query of the system of Bossman into the combine system of Brown, Markl, and Lohman for graphical selection of optimal path for query execution.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
TITLE:  Cardinality estimation for optimization of recursive or iterative database queries by databases, US 2014/0181078 A1    authors: Ghazal et al        (see paragraph 0013 and 0033).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



6/1/2021